Citation Nr: 1452217	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-38 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to August 7, 1973.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from September 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Historically, a November 2009 Board decision found that a June 1962 rating decision that denied service connection for tinnitus with defective hearing contained clear and unmistakable error (CUE). Subsequently, in a January 2010 rating decision, the RO effectuated the Board's decision essentially granting service connection for hearing loss and assigned a noncompensable rating effective from May 2, 1962; a 60 percent evaluation effective December 18, 1997; and a 90 percent evaluation from July 3, 2008. The Veteran appealed the issue of entitlement to a compensable evaluation for hearing loss from May 2, 1962, to December 18, 1987. 

In January 2011, the Board remanded the issue of entitlement to a compensable evaluation for hearing loss from May 2, 1962, to December 18, 1987, for additional development. In a February 2012 rating decision, the RO increased the evaluation assigned the Veteran's hearing loss to 20 percent effective January 9, 1984; the evaluation of 60 percent was continued from December 18, 1987, and the evaluation of 90 percent was continued from July 3, 2008. The Board subsequently issued a decision in May 2012. In that decision, the Board denied a compensable rating for bilateral hearing loss prior to August 7, 1973; granted a 40 percent rating from August 7, 1973 to June 30, 1974; granted a 20 percent rating from July 1, 1974 to January 8, 1984; and denied a rating in excess of 20 percent from January 9, 1984 to December 17, 1987. The Board's decision was effectuated in an April 2013 rating decision.

The Veteran appealed the Board's May 2012 decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a January 2013 Joint Motion for Remand (JMR) filed by the parties, the Court vacated the portion of the decision that denied a compensable rating for bilateral hearing loss prior to August 7, 1973, and remanded that issue back to the Board for further development in compliance with directives specified. In November 2013, the Board remanded the issue of entitlement to a compensable rating for bilateral hearing loss prior to August 7, 1973, pursuant to the JMR. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the November 2013 Board remand, the JMR noted that the Veteran reported that he received treatment at the VA facility in Indianapolis, Indiana between the years of 1945 and 1955. In a January 2011 remand, the Board directed the RO to attempt to obtain these records. In a May 2011 Memorandum, the RO made a formal finding of unavailability for treatment records from this VA facility that dated between 1945 and 1955. The RO notified the Veteran in May 2011 that an attempt was made to obtain these records but was unsuccessful. The Veteran was encouraged to submit any records that he might have in his possession. 

The parties to the JMR noted that although the record shows that one request was made to the Indianapolis VA Medical Center (VAMC), there was no indication as to whether archived records were searched, and no indication that the Veteran was notified that records could not be obtained. In its November 2013 remand, the Board found that all records should be requested from the Indianapolis VAMC dating from January 1945 to January 1955, to include any records archived or in a storage facility.

On March 29, 2014, the RO sent the Indianapolis VAMC a general request for the Veteran's VA treatment records dated from January 1945 to January 1955. On April 1, 2014, the RO again requested such records, and added the Veteran's social security number to the written request. In a response received on April 15, 2014, the Indianapolis VAMC submitted a negative response indicating that the system of records does not contain a record retrievable by the name or file number requested, and no records for dates requested, a response markedly similar to the March 2011 negative response from the Indianapolis VAMC. It is unclear if the term "system of records" includes any archived records. Again, the parties to the JMR determined that the prior March 2011 response did not indicate whether archived records were searched. 

Thus, it remains that there is not a sufficient response of record from the Indianapolis VAMC as to whether any archived records were searched for the Veteran's VA treatment records dated from January 1945 to January 1955; and on remand, a more individualized response that speaks directly to the Board's (and the Court's) request is required. Stegall v. West, 11 Vet. App. 268 (1998). In this regard, the Board finds that a request for such records, dated from January 1945 to December 1955, is appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran's VA treatment records from the Indianapolis VAMC dated from January 1945 to December 1955, to specifically include any records archived or in a storage facility. 

Any request must specifically note the Board's interest in archived records, and any negative response must specifically note consideration of any archived records. All communications from the RO and the VAMC must be documented in the claims file. If it appears that additional attempts to obtain such records would be futile, then appropriate formal documentation should be added to the claims file and the Veteran and his attorney should be properly notified. 

2. Thereafter, readjudicate the claim. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

